FRANK, Judge.
The appellant, Brian Bryant, raises two points on appeal; only one is meritorious. Bryant correctly points out that the trial court failed to enter a written order revoking his sentence to community control and, further, after sentencing him to serve one year in the county jail, it neglected to award him credit for time served.
This matter is remanded for the entry of a written order revoking Bryant’s sentence of community control and for a determination of credit for time served. The judgment and sentence are affirmed in all other aspects.
SCHOONOVER, A.C.J., and LEHAN, J., concur.